                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


DEON CLOPTEN,                                                      MEMORANDUM DECISION
                                                                & ORDER GRANTING SUMMARY-
                  Plaintiff,                                         JUDGMENT MOTION

v.
                                                                         Case No. 2:15-cv-782 DB
SCOTT CROWTHER et al.
                                                                        District Judge Dee Benson
                  Defendants.


         Plaintiff, inmate Deon Clopten, brings civil-rights claims against past Utah State Prison

(USP) wardens Alfred Bigelow and Scott Crowther. See 42 U.S.C.S. § 1983 (2019). He argues

Defendants violated his federal due-process and equal-protection rights by keeping him

classified in housing more restrictive than the general population, from December 2002 through

2015.1 (Doc. No. 5.)

         Defendants filed a Martinez report, (Doc. No. 37), including these documents: (1)

declarations of Defendants and other relevant Utah Department of Corrections (UDOC)

personnel; (2) medical records; and (3) jail records, including grievances, assessments, physical-

location history, housing logs, and procedures. (Doc. Nos. 37-45.) Based on the Martinez report

and invoking qualified immunity, Defendants move for summary judgment. (Doc. No. 46.)

Plaintiff opposes summary judgment; his evidence consists of UDOC memorandums, inmate




1
 Plaintiff’s Complaint also had an Eighth Amendment claim for cruel and unusual punishment. (Doc. No. 5.)
Represented by appointed counsel, Plaintiff later dropped this claim. (Doc. No. 67, at 2-3.) The Court therefore does
not consider it further.
affidavits, grievances and responses, medical records, and his own declaration. (Doc. Nos. 5-2,

5-3, 5-4, 5-5 & 67-1.) The Court rules for Defendants.

                            SUMMARY-JUDGMENT STANDARD

       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A party may support factual assertions by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Id. at 56(c)(1)(A). Summary judgment’s purpose “is

to isolate and dispose of factually unsupported claims or defenses.” Celotex Corp. v. Catrett, 477

U.S. 317, 323-24 (1986).

       The movant has the “initial burden to demonstrate an absence of evidence to support an

essential element of the non-movant’s case.” Johnson v. City of Bountiful, 996 F. Supp. 1100,

1102 (D. Utah 1998). Once movant meets this duty, “the burden then shifts to the non-movant to

make a showing sufficient to establish that there is a genuine issue of material fact regarding the

existence of that element.” Id. To do so, the non-movant must “go beyond the pleadings and ‘set

forth specific facts’ that would be admissible in evidence in the event of a trial from which a

rational trier of fact could find for the nonmovant.” Adler v. Wal-Mart Stores, 144 F.3d 664, 671

(10th Cir. 1999) (citation omitted). In ruling on a summary-judgment motion, this Court must

“examine the factual record and reasonable inferences therefrom in the light most favorable to

the party opposing the motion.” Sealock v. Colorado, 218 F.3d1205, 1209 (10th Cir. 2000).




                                                 2
                                   UNDISPUTED MATERIAL FACTS2

1. In 2002, Plaintiff was convicted of first-degree murder, (Powell Decl. ¶ 13, Doc. No. 45), and
sentenced to life in prison. (Crowther Decl. ¶ 8, Doc. No. 44.). He was initially assessed C-2-K
classification code and assigned to Unita 2, USP. (Compl., at 5, Doc. No. 5.)

2. Defendant Bigelow was USP warden from July 2010-April 2014. (Bigelow Decl. ¶ 4, Doc.
No. 40.)

3. Defendant Crowther was USP warden from April 2014-2016. (Crowther Decl. ¶ 4.) “He had
no authority over Plaintiff Clopten’s housing assignments.” (Pl.’s Opp’n to Defs.’ Summ. J.
Mot., at 3, Doc. No. 67.)

4. USP reassessed Plaintiff’s security classification annually and other times when he requested
such review. (Powell Decl. ¶¶ 15-19; Ex. H, Doc Nos. 39, 41, 41-1.) His security classification
was consistently Level 2, with a “notoriety override” that kept him in Uinta facilities. (Powell
Decl. ¶ 13; Crowther Decl. ¶ 14.)

5. Inmates housed in Uinta participated in Offender Management Review (OMR) upon arrival.
(Ex. M, Doc. 39.) After that, an inmate could request OMR as desired, but OMR was held at
least yearly. (Id.; Crowther Decl. ¶ 10; Powell Decl. ¶ 10-13.) OMR is a meeting with the
inmate, caseworker, housing-unit officers, and other relevant staff. (Bigelow Decl. ¶¶ 24-27.)
OMR’s purpose is to discuss the inmate’s classification, housing, and privileges, like education,
training, and employment. (Id.) OMR team members may recommend the inmate’s housing
score, or placement or removal of overrides. (Id.) Recommendations are reviewed by deputy
wardens and other administrators in deciding whether to continue an override. (Crowther Decl.
¶¶ 15-18; Ex. L, Doc. No. 39.)

6. Plaintiff frequently used the OMR system. From 2010-2016, he met with his OMR team at
least fifteen times. (Powell Decl. ¶¶ 18-19.) Each time, Plaintiff was told of his classification
score, override, and housing assignment. He was allowed to appeal his classification score and
override. (Id.) His notoriety override was left in place, despite his challenges and opinions of
some UDOC administrators who recommended its removal. (Powell Decl. ¶¶ 12, 14, 16; Ex. H.)

7. “Neither Warden Crowther nor Bigelow had a role in assessing, reviewing, approving, or
removing Clopten’s notoriety override.” (Bigelow Decl. ¶ 16; Crowther Decl. ¶ 15.)

8. In 2016, USP administration again re-assessed Plaintiff and, with input from USP staff, lifted
the notoriety override and applied a security classification level of C-3-K. (Powell Decl. ¶ 26.)
Plaintiff was transferred out of USP to Central Utah Correctional Facility, where he is currently
housed in general population as a Level 3 inmate. (Id. ¶ 27.)


2
    Drawn from Plaintiff’s opposition to summary-judgment motion. (Doc. No. 67.)


                                                         3
                                              ANALYSIS

                 [A] plaintiff who brings a constitutional claim under § 1983 can't
                 obtain relief without first satisfying the personal-participation
                 requirement. That is, the plaintiff must demonstrate the defendant
                 "personally participated in the alleged constitutional violation" at
                 issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
                 Indeed, because § 1983 is a "vehicle[] for imposing personal
                 liability on government officials, we have stressed the need for
                 careful attention to particulars, especially in lawsuits involving
                 multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
                 Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
                 (10th Cir. 2008) (explaining . . . “complaint [must] make clear
                 exactly who is alleged to have done what to whom"); Tonkovich v.
                 Kan. Bd. of Regents, 159 F.3d 504, 532-33 (10th Cir.
                 1998) (holding that district court's analysis of plaintiff's §
                 1983 claims was "infirm" where district court . . . "wholly failed to
                 identify specific actions taken by particular defendants that could
                 form the basis of [a constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019) (some alterations

added).

          “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

          Under these guidelines and in light of the undisputed material facts, the Court concludes

Plaintiff has not affirmatively linked Defendant Bigelow or Crowther to an alleged violation of

Plaintiff’s federal constitutional rights regarding his housing and security classification based on

his notoriety override. The undisputed material facts state that Plaintiff was kept at a Level 2,

primarily based on a notoriety override. (Pl.’s Opp. to Summ. J., at 4-5.) In this case, the


                                                    4
important facts are not whether Plaintiff’s housing classification was overly restrictive or

whether the override was warranted. The dispositive, crucial undisputed fact is that “[n]either

Warden Crowther nor Bigelow had a role in assessing, reviewing, approving, or removing

Clopten’s notoriety override.” (Pl.’s Opp. to Summ. J., at 7.) This is reinforced by another

explicitly stated, undisputed, material fact: Defendant Crowther “had no authority over Plaintiff

Clopten’s housing assignments.” (Pl.’s Opp’n to Defs.’ Summ. J. Mot., at 3, Doc. No. 67.) And

there is likewise no evidence presented that Defendant Bigelow had any such authority. Indeed,

the undisputed facts show that recommendations for “the inmate’s housing score or the

placement or removal of Overrides . . . are reviewed by Deputy Wardens and other

administrators in determining whether to continue an Override.” (Crowther Decl. ¶¶ 15-17; Ex.

L (emphasis added).)

                                              CONCLUSION

        The Court concludes that Defendants Bigelow and Crowther are not affirmatively linked

to a violation of Plaintiff’s civil rights.

        IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment is

GRANTED. (Doc. No. 46.) This action is dismissed in its entirety with prejudice.

                Dated this 24th day of September, 2019.

                                 BY THE COURT:


                                         ________________________________
                                         JUDGE DEE BENSON
                                         United States District Court




                                                  5
